In concurring I adopt the opinion of the circuit judge, which succinctly *Page 154 
states the governing and elementary principles of law.
"Where a bill of complaint on its face cannot support a decree enforcing a mechanics' lien, by reason of said bill or proceeding having been filed more than one year after the filing of said lien, such a pro confesso decree is a nullity and may be attacked upon the application for a writ of assistance under it.
"A court of equity cannot be asked to issue a writ to assist in the enforcement of a decree, which decree the court had no right or power to enter, its attention once being called to such defect by parties having interest in the subject-matter in opposition to such writ.
"The court of equity's jurisdiction of the matter is statutory and must affirmatively appear in said bill as well as plaintiff's strictly statutory right to any mechanics' lien."
BUTZEL, J., did not sit.